Citation Nr: 1610327	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  09-38 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type II. 

2.  Entitlement to service connection for a disability manifested by chronic joint pain, claimed as secondary to service-connected diabetes mellitus and peripheral neuropathy of the upper and lower extremities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction has subsequently transferred to the Roanoke, Virginia RO.

In September 2013, the claims were remanded for further evidentiary development.  The Veteran's claims file has been returned to the Board for further appellate proceedings.

The issue of entitlement to service connection for a disability manifested by chronic joint pain, claimed as secondary to service-connected diabetes mellitus and peripheral neuropathy of the upper and lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Hypertension is not proximately caused or aggravated by the service-connected diabetes mellitus, type II.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension claimed as secondary to service-connected diabetes mellitus, type II, are not met.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Further, VA must notify the claimant that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. Ap. 473 (2006).

A pre-decisional notice letter dated in November 2008 complied with VA's duty to notify.  Specifically, the letter apprised the Veteran of the evidentiary requirements for service connection on a secondary basis, the division of responsibility between the Veteran and VA with regard to obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Thus, the duty to notify is met.

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), service personnel records, as well as VA and private treatment records.  Additionally, the Veteran was afforded VA examinations in June 2004 and December 2013.

The appeal was remanded in September 2013 to, among other things, obtain additional treatment records identified by the Veteran, and schedule him for a VA examination to determine the nature and etiology of his hypertension.
As indicated above, VA obtained relevant VA treatment records.  In addition, in December 2013 the Veteran was afforded a VA examination.  

The Veteran has not identified post-service treatment records to allow VA to obtain any relevant private treatment records.  VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b); See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records). 

Moreover, the Board finds that the June 2004 and Decembers 2013 VA examination reports, taken as whole, are adequate, as they are predicated on a full reading of the private and VA medical records contained in the claims file.  The VA examiners considered all of the pertinent evidence of record, including the contentions of the Veteran, and provided complete rationales for the opinions stated.  As such, VA obtained adequate opinions in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, with respect to the claim of service connection for hypertension on a secondary basis, the AOJ substantially complied with all of the Board's relevant September 2013 remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran contends that the December 2013 VA examination report is adequate because the VA examiner did not provide a through physical examination and that the examiner's rationale was insufficient.  As indicated above, the December 2013 VA examination report, as it pertains to the Veteran's hypertension, reflects that the examiner conducted a physical examination of the Veteran, reviewed the claims, and considered the Veteran's subjective complaints.  And, lastly, the examiner provided a detailed rationale for his negative nexus opinion rendered with supported relevant medical history.  As such, the Board finds that the December 2013 VA examination report provides sufficient details for the Board to make an informed decision.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Accordingly, the duty to assist is also met. 

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § § 1110; 38 C.F.R. § 3.303.  In order to establish service connection for the claimed disorder, generally there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

The Veteran does not assert, and the record does not reflect, that hypertension had its clinical onset in service or within the first post service year or is otherwise related to his military service.  The Veteran contends that his hypertension was caused or aggravated by his service-connected diabetes mellitus, type II.  

The Veteran's medical evidence includes a diagnoses of hypertension.  See, e.g., examination reports dated in June 2004 and Decembers 2013.  Additionally, he is service-connected for diabetes mellitus, type II.  Thus, the crux of the appeal is whether the Veteran's hypertension was caused or aggravated by his service-connected diabetes mellitus, type II.

In June 2004, the Veteran was afforded a VA examination to determine the nature and etiology of his hypertension.  The VA examiner reviewed the Veteran's claims file and opined that his hypertension is not due to his service-connected diabetes mellitus.  The VA examiner reasoned that the Veteran was diagnosed with hypertension in 2000 and diabetes mellitus in 2003.  The examiner noted that there is no medical evidence to support that the Veteran had diabetes mellitus prior to 2003.  He further stated that "in light of the onset of hypertension prior to the [Veteran's] diabetic disease and short timeframe of diabetic illness" and since there is no evidence of poorly controlled diabetes, "history of hospitalization, or previous medical history of diabetes or hypertension symptomatology" it is less likely that his hypertension is related to his diabetes mellitus.

In December 2013, the Veteran was afforded a second VA examination.  The VA examiner reviewed the Veteran's claims file and opined that his hypertension is not caused or aggravated by his service-connected diabetes mellitus.  The VA examiner explained that the Veteran was diagnosed with hypertension three years prior to his onset of diabetes mellitus.  The VA examiner noted that although the Veteran contends that he had hypertension around 1980 to 1990, he did not seek treatment for his hypertension until 2001, at which time he was treated with medication.  Furthermore, the examiner stated that the Veteran was diagnosed with essential hypertension.  Also, he has had no complications of his diabetes mellitus to suggest that his hypertension is related to his diabetes mellitus, as there is no evidence of renal, kidney, or retinopathy problems.  The VA examiner cited to the Veteran's medical history to support his rationale that the Veteran has not experienced complications of his diabetes mellitus.
 
The Board finds that the June 2004 and Decembers 2013 VA opinions are afforded significant probative weight with respect to the nature and etiology of the Veteran's hypertension, including any relationship with the service-connected diabetes mellitus.  In particular, the conclusions of the examiners were based upon review of the entire claims file and addressed all pertinent evidence, to include the Veteran's contentions.  Additionally, the June 2004 and Decembers 2013 VA negative nexus opinions are probative because the VA examiner's rationales were factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 295, 302-04 (2008).  Notably, the Board finds persuasive that the June 2004 and Decembers 2013 VA examiners, both, concluded that the Veteran's hypertension was not related to his service-connected diabetes mellitus because he was diagnosed with hypertension years prior to his onset of diabetes mellitus.   

The Veteran has not provided any competent medical evidence to rebut the negative nexus opinion rendered in the June 2004 and Decembers 2013 VA examination reports.  See Wray, 7 Vet. App. at 492-93.  As such, the only probative medical opinions of record are that of the VA examiners in June 2004 and Decembers 2013.

The absence of any objective medical evidence that the Veteran's hypertension was caused or aggravated by his service-connected diabetes mellitus weighs against the claim. 

The Board recognizes the Veteran's contentions that his hypertension is related to his service-connected diabetes mellitus.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377.  The Veteran is competent to report symptoms that are capable of lay observation.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the June 2004 and Decembers 2013 VA opinions are of far greater value as they involved physical examinations of the Veteran, a review of the overall record, including the Veteran's lay assertions, and were made by medical professionals.  

There is no other evidence of a relationship between the Veteran's hypertension and his service-connected diabetes, and neither he nor his representative has alluded to the existence of any such evidence.  Thus, the preponderance of the competent evidence of record demonstrates that the Veteran's hypertension is not caused or aggravated by his service-connected diabetes mellitus, type II.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

ORDER

Service connection for hypertension as secondary to service-connected diabetes mellitus, type II, is denied.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance

In September 2013, the Board remanded the Veteran's claim of a disability manifested by chronic joint pain to afford the Veteran a VA examination to determine whether he has a current disability affecting the joints and, if so, whether it was caused or aggravated his service-connected diabetes mellitus and peripheral neuropathy of the upper and lower extremities.

In response, the Veteran was afforded a VA examination in December 2013.  The December 2013 VA examiner found that the Veteran does not have fibromyalgia.  The VA examiner opined that the Veteran's chronic joint pain is not caused or aggravated by his service-connected diabetes mellitus.  The examiner reasoned that the Veteran has a history of degenerative joint disease (DJD) of his feet, shoulder, back, and hips prior to the onset of his diabetes.  However, the VA examiner cited to medical literature that supported a relationship between diabetes and mellitus osteoarthritis, and then concluded that the cited medical literature was "still under study."  

The VA examiner also opined that the Veteran's chronic joint pain is not caused or aggravated by his service-connected peripheral neuropathy of the upper and lower extremities.  The VA examiner reasoned that the Veteran's "diabetes complicated with his sensory neuropathy and this worked different area than joints so neuropathy" is less likely than not aggravate "his osteoarthritis."  

The Board finds that the VA examiner's opinions are unclear.  It is concluded that it is less likely that joint pain is aggravated by diabetes.  However, as a rationale, it is noted that diabetes "co travel with osteoarthritis in obese/metabolic syndrome" and that high blood sugar promotes the destruction of collagen and stimulate inflammatory substance that ultimately destroys the joints.  This would seem to suggest that diabetes may cause or aggravate arthritis.  The contradictory nature of the opinion undermines its probative value.  

Also, since the December 2013 opinion was rendered, the Veteran submitted medical literature that supports a relationship between chronic joint pain and diabetes mellitus.  Accordingly, the Board finds that a clarifying opinion is necessary.  See Stegall, supra; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding once VA undertakes to provide a VA examination, it must ensure that the examination is adequate).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of treatment that the Veteran may have received at any VA health care facility since August 2013.  All such available documents should be associated with the claims file.

2.  Then refer the claims file to a VA physician to obtain an opinion to determine the nature and etiology of any disability manifested by chronic joint pain.  

Following a review of the claims file, the examiner should clearly identify any disability manifested by chronic joint pain and then determine whether it is at least as likely as not (50 percent probability or greater) that it was caused or aggravated by his service-connected diabetes mellitus, type II, and/ or peripheral neuropathy of the upper and lower extremities.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

In rendering the opinion above, the physician should consider and address the Veteran's submitted medical literature that supports a relationship between chronic joint pain and diabetes mellitus.

A comprehensive rationale must be provided for the opinions rendered.  If the VA physician cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

3.  Thereafter, readjudicate the issue remaining on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 



appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


